Citation Nr: 0432948	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  94-39 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's bipolar disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's bipolar disorder.  In August 1991, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In March 1992, the RO increased the 
evaluation for the veteran's psychiatric disability from 30 
to 50 percent.  In October 1992, the RO denied a total rating 
for compensation purposes based on individual 
unemployability.  In April 1994, the veteran was afforded a 
hearing before a VA hearing officer.  In February 2002, the 
Board determined that additional development of the record 
was necessary.  In September 2003, the Board remanded the 
veteran's claims to the RO for additional action.  The 
veteran is represented in this appeal by the Disabled 
American Veterans.  

For the reasons and bases discussed below, both an increased 
evaluation for the veteran's bipolar disorder and a total 
rating for compensation purposes based on individual 
unemployability are DENIED.  


FINDING OF FACT

The veteran failed to report for a March 2003 VA examination 
scheduled in conjunction with his claims for an increased 
disability evaluation for his bipolar disorder and total 
rating for compensation purposes based on individual 
unemployability.  

CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased 
disability evaluation for his bipolar disorder be denied.  38 
C.F.R. § 3.655 (2004).  

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for a total rating for 
compensation purposes based on individual unemployability be 
denied.  38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2002, the Board determined that the veteran's 
claims for both an increased evaluation for his bipolar 
disorder and a total rating for compensation purposes based 
on individual unemployability required additional development 
which included affording the veteran a VA examination to 
determine the current level of disability and vocational 
impairment associated with his service-connected psychiatric 
disability.  In February 2003, the veteran was subsequently 
scheduled for a March 2003 VA examination.  The examination 
notice was sent to the veteran via United States Postal 
Service certified mail.  The veteran signed for the notice.  
The veteran subsequently failed to report for examinations 
scheduled for March 3, 2003 and March 13, 2003 or to 
reschedule the evaluation with the VA medical facility.

The provisions of 38 C.F.R. § 3.655 (2004) direct, in 
pertinent part, that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  (emphasis added).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where "continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
a claim for increase shall be denied."  Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992).  The Court has also noted that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The March 2003 VA examination was requested by the Board in 
order to assist in the proper resolution of the veteran's 
claims for both an increased evaluation for his bipolar 
disorder and a total rating for compensation purposes based 
on individual unemployability.  The record indicates that the 
veteran received notice of the scheduled examination.  The 
veteran was informed in writing of the provisions of 38 
C.F.R. § 3.655 and specifically that his claims could be 
denied if he failed to either report or to reschedule the 
examination.  The veteran neither appeared for or rescheduled 
the examination.  He did not contacted VA to explain why he 
did not report for the examination.  Indeed, the veteran and 
his accredited representative have not presented any evidence 
of "good cause" for failing to report to the scheduled VA 
examination.  Therefore, the provisions of 38 C.F.R. 
§ 3.655(b) (2004) are for application and direct that the 
veteran's claims for both an increased evaluation and a total 
rating for compensation purposes based on individual 
unemployability be denied.  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).   


ORDER

An increased evaluation for the veteran's bipolar disorder is 
denied.  A total rating for compensation purposes based on 
individual unemployability is denied.  



			
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



